Citation Nr: 1145414	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-00 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hepatitis. 

2.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran (Appellant) represented by:  Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to December 1971.  

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO reopened a previously denied claim for service connection for hepatitis and denied the de novo claim on the merits.  The Veteran appealed the RO's April 2008 rating action to the Board.

This appeal also stems from a December 2008 rating action.  By that rating action, the RO granted service connection for PTSD and bilateral hearing loss; initial 10 percent and noncompensable disability ratings were assigned, respectively, effective May 12, 2008---the date VA received the Veteran's initial claim for compensation for the above-cited service-connected disabilities.  The Veteran appealed the RO's December 2008 rating action to the Board. 

In September 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the Pittsburgh, Pennsylvania RO.  A copy of the hearing transcript has been associated with the claims files.  At the hearing, the Veteran's representative waived initial RO consideration of evidence received prior to, during and subsequent to the hearing.  See 38 C.F.R. § 20.1304 (2011). 

The reopened claim of entitlement to service connection for hepatitis and the claim of entitlement to an initial compensable disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The RO last finally denied the Veteran's claim for service connection for hepatitis in a November 1999 unappealed rating decision.

2.  Evidence submitted since the November 1999 rating decision includes information pertaining to a fact necessary to substantiate the claim (i.e., medical evidence of a current diagnosis of hepatitis and a nexus to military service), the absence of which was the basis of the previous denial, and raises a reasonable possibility of substantiating the claim. 

3.  Since May 12, 2008, the date VA received the Veteran's initial claim for compensation for PTSD, the Veteran's PTSD is shown to be manifested by a blunted affect, depressed mood, anxiety, and chronic sleep impairment; however, there is no evidence that the Veteran's PTSD is manifested by circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of judgment; or impaired abstract thinking. 


CONCLUSIONS OF LAW

1.  The November 1999 rating decision, wherein the RO denied service connection for hepatitis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011). 

2.  Evidence received since the November 1999 rating decision, wherein the RO denied connection for hepatitis, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  Since May 12, 2008, the criteria for the assignment of an initial 30 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regards to the Veteran's request to reopen his previously denied claim for service connection for hepatitis, further assistance is unnecessary to aid the Veteran in substantiating the aspects of this claim decided in this decision. 

Concerning the claim of entitlement to an initial disability rating in excess of 10 percent for PTSD, the Board is aware that a July 2008 letter concerned the Veteran's initial service connection claim, not the higher rating claim.  However, the current appeal arose upon the grant of service connection in December 2008.  The question of whether a further VCAA letter for such a "downstream" issue is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel  held that, in such circumstances, a Statement of the Case was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  Here, the requirement of a Statement of the Case was met in December 2009. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective date in a July 2008 letter.

VA has a duty to assist the Veteran in the development of his claim of entitlement to an initial evaluation in excess of 10 percent for PTSD.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the above-cited initial evaluation claim, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA treatment and examination records.  The RO also afforded the Veteran a VA examination in July 2008.  The Board finds that the VA examination is adequate since the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the above-cited initial evaluation claim that has not been obtained.  In fact, the undersigned held the record open for an additional  30 days after the September 2011 hearing to provide the Veteran an opportunity to submit additional VA treatment records in support of his claim  These records were received, along with a waiver of initial RO consideration, and have been associated with the claims file. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his initial evaluation claim decided in the decision below.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Merits Analysis

(i) New and Material Evidence Claim

The Veteran seeks to reopen a previously denied claim for service connection for hepatitis.  He contends that he currently has hepatitis that had its onset during active military service. 

By a November 1999 rating action, the RO found the Veteran's claim for service connection for hepatitis to be not well grounded, based on the absence of competent medical evidence demonstrating that the Veteran currently had hepatitis or any liver residuals thereof.  A notice of disagreement was not received within one year of notification of this rating decision, thus it became "final" under 38 U.S.C.A. § 7105(c).  The VCAA, which was enacted on November 9, 2000, requires readjudication if the claim (1) became final between July 14, 1999, and the enactment of the VCAA, (2) was issued by the Secretary of Veterans Affairs or a court on the basis the claim was not well grounded, and (3) the Veteran made a request for readjudication within two years of the enactment of the VCAA.  See Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-100 (2000).  Where such a claim is readjudicated, the prior decision is to be treated as though it had never been made. See also VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA Fast Letter 00-87 (Nov. 17, 2000).

In this case, because the RO denied the claim for service connection for hepatitis as being not well grounded in the latter part of November 1999 and it did not become final (italics added for emphasis) between July 14, 1999 and November 9, 2000, new and material evidence is needed to reopen the above-cited claim. 

The Board finds that new and material evidence has been received and the claim for service connection for hepatitis is reopened. 

In June 2007, the RO received the Veteran's petition to reopen his previously denied claim for service connection for hepatitis.  (See VA Form 21-526, Veteran's Application For Compensation And/Or Pension, received by the RO in June 2007).  

Once a denial of a claim of service connection has become final, it cannot subsequently be reopened unless new and material evidence has been presented.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

Whether new and material evidence is submitted is a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the previously denied claim for service connection for hepatitis.  The evidence received subsequent to the November 1999 rating action is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). 

Evidence received since the RO's final November 1999 rating action includes, but is not limited to, a March 2008 VA examination.  The March 2008 VA physician  opined that although the Veteran had definitely contracted hepatitis in Vietnam, he did not currently have (italics added for emphasis) hepatitis or any liver residuals.  (See March 2008 VA examination report).  Conversely, a January 2011 VA ophthalmology consult report reflects that one of the Veteran's current problems included "Hepatitis C, Onset 00/00/71."  

The above-cited VA examination and treatment records are new because they were received after the final November 1999 rating action.  The January 2011 VA treatment report is also material because it relates to an unestablished fact, namely that the Veteran currently has hepatitis C that had its onset during military service (i.e., 1971).  The January 2011 VA opthmathology report is insufficient to serve as a basis for granting service connection for hepatitis because it is equivocal and does not contain any rationale or consideration of the entire record.  It does, however, satisfy the low threshold that would trigger VA's duty to get an examination, and as such raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2011); see 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  New and material evidence having been received, the claim for service connection for hepatitis is reopened.

(ii) Initial Evaluation Claim-PTSD

The Veteran seeks an initial disability rating in excess of 10 percent for his PTSD.  He argues that his PTSD symptoms, such as anger, irritability and sleep disturbance, warrant an initial 30 percent rating. 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2011).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126. 

In a December 2008 rating action, the RO granted service connection for PTSD; an initial 10 percent disability rating was assigned, effective May 12, 2008; the date of VA's receipt of the Veteran's original claim for compensation for this disability.  

The RO has assigned the Veteran's PTSD disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (the diagnostic code used to evaluate PTSD).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011). 

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Board finds that by granting the Veteran the benefit of doubt, an initial rating of 30 percent is warranted since May 12, 2008.  The Board finds that the evidence of record more closely approximates symptoms manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and not by occupational and social impairment with reduced reliability and productivity.

When evaluated by VA in July 2008, the examiner found the Veteran's prominent PTSD symptoms to have been irritability, impatience, poor frustration tolerance, and quick-rage reaction.  A mental status evaluation of the Veteran in July 2008 revealed that he was argumentative, irritated and frustrated with the way he was mistreated before, during and after his Vietnam military service.  Overall, the July 2008 VA examiner found the Veteran's PTSD to be of mild (italics added for emphasis) severity.  The examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 70.  (See July 2008 VA examination report). 

Subsequent VA treatment records, dating from March 2008 to January 2011, consistently reflect that the Veteran's PTSD was manifested by anger, irritability, sleep impairment, and a depressed mood--criteria that are commensurate with a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  For example, when seen for VA psychology consults in May and December 2009, mental status evaluations of the Veteran were positive for a blunted affect and moderate (italics added for emphasis) depression (May 2009) and irritability (December 2009).  The May 2009 VA examiner concluded that the Veteran's PTSD was mild to moderate in severity.  Each VA examiner assigned the Veteran a GAF score of 55.  (See May and December 2009 VA examination psychology consults). 

In rating the severity of the Veteran's service-connected PTSD under the above-cited criteria, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the GAF rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination. 

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 1995).  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

In this case, VA has assigned the Veteran GAF scores of 55 and 70 in July 2008 and May and December 2009, respectively.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The Board also notes that the May 2009 VA psychology consult note showed that the Veteran also exhibited depression, anxiety, and irritability, not only secondary to his PTSD, but more characteristically in response to multiple life stressors and strains.  The Veteran indicated that these symptoms were aggravated by his PTSD.  While the Veteran received an Axis I diagnosis of PTSD in May and December 2009, he also received an Axis I diagnosis of adjustment disorder with mixed emotional features, moderate intensity, secondary to multiple life issues and stressors.  The Board notes that it is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

After a review of the Veteran's claims files, including the above reported VA examination and psychology consult reports, the Board finds that, since the grant of service connection of May 12, 2008, the Veteran's symptoms are manifested by a depressed mood, irritability, anger, and sleep impairment.  These symptoms represent occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and, therefore, he meets the criteria for a higher initial rating of 30 percent since May 12, 2008. 

The Board also concludes that an initial 50 percent or higher rating is not warranted for the service-connected PTSD.  While a May 2009 VA psychology consult report was positive for the Veteran having demonstrated a blunted affect, the preponderance of the probative and competent evidence of record, namely the above-cited July 2008 VA examination report and May and December 2009 psychology consult reports, are without evidence of circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships - criteria that are necessary for an initial 50 percent rating.  He also does not demonstrate symptoms which more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational or social impairment.  In fact, a January 2011 VA treatment report reflects that the Veteran owned a store and that he had applied for worker's compensation benefits because of an orthopedic problem, not as a result of his PTSD. 

Therefore, the Veteran will be granted an initial 30 percent rating for the service-connected PTSD, effective May 12, 2008--the date when VA received his initial claim for service-connection for this disability.  The benefit of the doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990). 

III. Fenderson Considerations

The Board finds that other than the 30 percent initial rating assigned to the service-connected PTSD from May 12, 2008 in the analysis above, there is no basis for staged ratings pursuant to Fenderson. 

IV. Extraschedular Considerations

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Thun v. Peake, 22 Vet. App. 111 (2008).  The criteria for extra-schedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b) (2011); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The claims file does not show, and the Veteran has not alleged, that the criteria for extra-schedular rating apply to the service-connected PTSD.  In fact, the Veteran's claims files reveals that he owned a store and that he had applied for worker's compensation benefits because of a left knee injury, not because of his PTSD symptomatology.  (See January 2011 VA treatment report).  Therefore, the Board finds that an extra-schedular rating is not applicable. 

V. Rice Considerations

Finally, given that the Veteran is working at the current time, this case does not raise a claim for a total disability rating due to individual unemployability resulting from a service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

VI. Conclusion

In sum, the Board finds that a review of the Veteran's VA examination, VA treatment notes, his own testimony and statements, and by granting the Veteran the benefit of the doubt, his PTSD is manifested occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, an initial rating of 30 percent for the Veteran's PTSD, since May 12, 2008, is granted.  38 C.F.R. §§ 4.3, 4.7. 


ORDER

New and material evidence having been received, the claim for service connection for hepatitis is reopened; to this extent the appeal is granted.

An initial evaluation of 30 percent for PTSD is granted effective May 12, 2008, subject to the regulations governing the payment of VA monetary benefits. 


REMAND

The Board finds that additional evidentiary development is necessary prior to further appellate review of the claims of entitlement to service connection for hepatitis, and entitlement to an initial compensable disability rating for bilateral hearing loss.  Specifically, to obtain VA examinations to determine the etiology of the Veteran's hepatitis and to determine the current severity of his bilateral hearing loss. 

As noted in the preceding analysis, a January 2011 VA treatment report reflects that the Veteran has hepatitis C that had its onset in 1971.  (See VA ophthalmology treatment note, dated in early January 2011)--a finding that crossed the low threshold that triggered VA's duty to provide him with an examination in conjunction with his claim.  In March 2008, VA examined the Veteran to determine whether or not the Veteran currently had hepatitis and, if so, whether it was etiologically related to the in-service findings of hepatitis.  Since the examiner found the Veteran not to have had hepatitis or any liver residuals thereof, an opinion with respect to etiology was, therefore, not provided.  However, and as noted above, a January 2011 VA treatment note contains a finding that the Veteran currently has hepatitis C with an onset of 1971.  Thus, prior to further appellate review of the claim for service connection for hepatitis, the Board finds that the Veteran should be afforded another VA examination by an infectious disease specialist to determine the etiology of any currently present hepatitis. 

The Veteran argues that his service-connected bilateral hearing loss disability is more severely disabling than that reflected by the currently assigned initial noncompensable disability rating.  He argues that he was last examined by VA for his hearing loss in 2008 and that his hearing loss has increased since that examination.  (Transcript (T.) at page (pg.) 6)).  A veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Thus, on remand, the Veteran should be afforded an additional VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  

Accordingly, the case is REMANDED to the RO/AMC for the following action: 

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA Compensation and Pension examination with a qualified specialist in infectious diseases to obtain an opinion as to whether any currently diagnosed hepatitis is related to the in-service clinical findings of hepatitis. 

The examiner should review the claims file and note such review in his or her examination report.  
The examiner must provide an opinion as to whether any currently diagnosed hepatitis is etiologically related to the in-service clinical findings of hepatitis.  In formulating the above-requested opinion, the examiner's attention is called to the following service and post-service evidence:

(i) July 1971 service treatment record (STR) containing an impression of hepatitis; 

(ii) March 2008 VA examination report containing the examiner's impression that while the Veteran had hepatitis B in service, he did not currently have hepatitis or any liver residuals; and, 

(iii) January 2011 VA treatment report reflecting that one of the Veteran's current problems was listed as
"Hepatitis C, onset 00/00/1971."

If an opinion cannot be provided without resorting to speculation, the respective examiner must explain why this is the case and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss disability.  The claims file should be made available to and reviewed by the examiner.  All indicated tests must be performed.  The examiner is specifically requested to perform speech recognition testing using the Maryland CNC Test.  All findings, including auditory thresholds for the frequencies 1000, 2000, 3000, and 4000 Hertz, and speech recognition scores, must be reported.
   
4.  Readjudicate the claim for service connection of hepatitis and entitlement to an initial compensable evaluation for hearing loss.  Readjudication of the initial evaluation claim should include consideration of staged ratings, pursuant to Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  
   
If any benefit sought remains denied, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


